Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24th May 2021.
Applicant’s election without traverse of claims 1-9 and 17-20 in the reply filed on 24th May 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0166568) in view of Bergeson et al. (US 2017/0267339).
Regarding claim 1, Lin ‘568 teaches (figures 2-7) a rotor mast/composite steel hybrid mast (201) (Para 0015), comprising:
an outer member/ steel portion (203) including an external surface (as shown in the figure below), an internal surface (213), a first bearing area, and a second bearing area (as shown in the figure below; area of outer member which touches/engages the inner member is a bearing area), wherein the internal surface defines a channel (as shown in the figure below) (Para 0015); and
an inner member (as shown in the figure below) disposed within the channel of the outer member/steel portion (203), the inner member including a first bearing surface and a second bearing surface (as shown in the figure below; surface of inner member which touches/engages the outer member is a bearing surface). 
wherein the first bearing area is in contact with the first bearing surface and the second bearing area is in contact with the second bearing surface (as shown in the figure below),

    PNG
    media_image1.png
    839
    530
    media_image1.png
    Greyscale

but it is silent about the channel extending between the first bearing area and the second bearing area; and
the outer member under compression along a length thereof between the first bearing area and the second bearing area and the inner member is under tension along a length thereof between the first bearing surface and the second bearing surface.
However, Bergeson et al. ‘339 teaches (figures 1-2) a hinge pin assembly (200) for use in a helicopter rotor system comprising the outer member/cylinder (102) which includes a first 
Regarding claim 2, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the outer member/ steel portion (203) comprises a metal and the inner member comprises a composite material (Para 0013).
Regarding claim 3, Lin ‘568 teaches (figures 2-7) the rotor mast wherein the inner member further comprises a shaft (as shown in the figure above) but it is silent about a cuff coupled to the shaft, and a clamping element coupled to the cuff, wherein the first bearing surface is on the clamping element. However,  Bergeson et al. ‘339 teaches (figures 1-2) a hinge pin assembly (200) with a cuff/thread (116) coupled to the shaft/ shear bolt (104), and a clamping element/ pin extender (108) and nuts (112) coupled to the cuff (116), wherein the first bearing surface is on the clamping element (as shown in the figure below) (Para 0029, 0033). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin ‘568 to incorporate the teachings of Bergeson et al. ‘339 to configure the rotor mast as claimed above. One of ordinary skill in art would 

    PNG
    media_image2.png
    814
    531
    media_image2.png
    Greyscale

Regarding claim 4, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the shaft comprises the composite material (Para 0013) but it is silent about the cuff and the clamping element comprising a metal. However, Bergeson et al. ‘568 teaches (figures 1-2) wherein the cuff (116) (shear bolt comprises a cuff), clamping element/ pin extender (108) and nut (112) manufactured from a material such as titanium and high strength steels (Para 0031-
Regarding claim 5, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the cuff and the clamping element are coupled via complementary threads such that rotation of the clamping element would advance the first bearing surface towards the second bearing surface (Bergeson et al. ‘568, Para 0033).
Regarding claim 6, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the cuff is bonded to the shaft (figures 1-2 to shows cuff (114, 116) bonded/attached to the shaft (104)).
Regarding claim 7, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the inner member further comprises a second cuff/ madrel (303) coupled to the shaft, wherein the second bearing surface is on the second cuff (second cuff/madrel (303) is a part of the inner member and touches/engages with the outer member) (Para 0015).
Regarding claim 8, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein the second bearing surface is integrally formed with the shaft (Para 0019).
Regarding claim 9, modified Lin ‘568 teaches (figures 2-7) the rotor mast wherein a total length of the inner member is greater than a total length of the outer member (the modification of the rotor mast using the pin extender (108) and the nut (112) protrudes the inner member). 


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US 2020/0319042) in view of Lin (US 2010/0166568) and Bergeson et al. (US 2017/0267339).
Regarding claim 17, Hale et al. ‘042 teaches (figure 1) an aircraft/helicopter (100) comprising: a fuselage (101) (Para 0013); a powerplant/engine (102) configured to produce rotational energy (Para 0013, 0015); and a rotor assembly, comprising: a rotor hub (11) (Para 0013); a plurality of rotor blades (110) extending from the rotor hub (11) (Para 0013); and a rotor mast (108) coupled to the rotor  hub (11), the rotor mast (108) being configured to receive the rotational energy  produced by the powerplant ant transmit it to the rotor hub (11) (Para 0013-0016), but it is silent about the rotor mast comprising:
a metallic outer member including an external surface, an internal surface, a first bearing area, and a second bearing area, wherein the internal surface defines a channel extending between the first bearing area and the second bearing area; and 
an inner member including a composite shaft disposed within the channel of the outer member, the inner member including a first bearing surface  coupled to a first end of the composite shaft and a second bearing surface coupled to a second end of the shaft; 
wherein the first bearing area is in contact with the first bearing surface and the second bearing area is in contact with the second bearing surface, and the outer member is under compression along a length thereof between the first bearing area and the second bearing area and the inner member is under tension along a length thereof between the first bearing surface and the second bearing surface.
However, Lin ‘568 teaches (figures 2-7) the rotor mast with a metallic outer member/steel portion (203) including an external surface (as shown in the figure below), an internal surface (213), a first bearing area, and a second bearing area (as shown in the figure 
an inner member including a composite shaft (as shown in the figure below (Para 0013) disposed within the channel of the outer member/steel portion (203), the inner member including a first bearing surface coupled to a first end of the composite shaft and a second bearing surface coupled to a second end of the shaft (as shown in the figure below; surface of inner member which touches/engages the outer member is a bearing surface);
wherein the first bearing area is in contact with the first bearing surface and the second bearing area is in contact with the second bearing surface (as shown in the figure below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hale et al. ‘042 to incorporate the teachings of Lin ‘568 to configure a rotor mast with above mentioned properties. One of ordinary skill in art would recognize that doing so would provide flexibility in design and selection of materials for different portion of the rotor mast.

    PNG
    media_image3.png
    850
    530
    media_image3.png
    Greyscale

Bergeson et al. ‘339 teaches (figures 1-2) a hinge pin assembly (200) for use in a helicopter rotor system comprising the outer member/cylinder (102) which includes a first bearing area and a second bearing area (as shown in the figure below), wherein the internal surface defines a channel extending between the first bearing area and the second bearing area as shown in the figure below). Bergeson et al. ‘339 further teaches the assembly of hinge pin 
Regarding claim 18, modified Hale et al. ‘042 teaches (figure 1) an aircraft/helicopter (100) wherein the metallic outer member comprises steel and the composite shaft of the inner member comprises a carbon-fiber-reinforced polymer (Lin et al. ‘568, Para 0015-0016).
Regarding claim 19, modified Hale et al. ‘042 teaches (figure 1) an invention as described above in claim 18 but it is silent about the inner member further comprises a first metallic cuff coupled to the first end of the composite shaft and a metallic clamping element coupled to the first metallic cuff, wherein the first bearing surface is on the metallic clamping element. However, Bergeson et al. ‘339 teaches (figures 1-2) a hinge pin assembly (200) with a first metallic cuff/thread (116) coupled to the first end of the composite shaft/ shear bolt (104), and a metallic clamping element/ pin extender (108) and nuts (112) coupled to the first metallic cuff (116), wherein the first bearing surface is on the metallic clamping element (as shown in the figure below) (Para 0029, 0031-0033). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hale et al. ‘042 to incorporate the teachings of Bergeson et al. ‘339 to configure the rotor mast as claimed above. One of ordinary skill in art would recognize that doing so would enable to 

    PNG
    media_image4.png
    814
    531
    media_image4.png
    Greyscale

Regarding claim 20, modified Hale et al. ‘042 teaches (figure 1) an aircraft/helicopter (100) wherein the inner member of the rotor mast further comprises a second cuff/ madrel (303) coupled to the shaft, wherein the second bearing surface is on the second cuff (second 
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647